Title: To John Adams from Thomas Cushing, 3 July 1785
From: Cushing, Thomas
To: Adams, John


          
            Sir
            Boston July. 3. 1785
          
          This will be delivered you by The Sieur De le Tombe Consull General of France for the four New England Governments, who during his Residence here have behaved to universal Acceptance, I recommend him to your kind Attention.
          I embrace this opportunity to trasmit you an Authenticated Copy of an Act passed the General Court of this Commonwealth at their present Session entituled an Act for the Regulation of Navigation & Commerce, I have not time to make any Observations upon this Act, as the Vessell is just upon Sailing, but presuming it would be agreable to you to have a sight of it as soon as possible I determined not to miss the Oportunity & should be glad to be favoured with your Sentiments upon it; It is apprehended simular Measures will be adopted by the Other States: Other Acts & measures are now under the Consideration of the Assembly for the promotion of Trade and Commerce Which as soon as determined upon I design to forward to you: I conclude with my best Respects to yourself and Mrs Adams / Your most Obedient humble Servt
          
            Thomas Cushing
          
        